Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see Remarks, page 2, lines 1-10, filed on 09/10/2021, with respect to Double Patenting Rejection have been fully considered and are persuasive.  Therefore, the rejection of Double Patenting will be held in abeyance until the final content of an allowable set of claims has been determined.  
Applicant’s arguments filed on 11/26/2021 with respect to claims 1 and 15 have been fully considered but after further consideration, they are no persuasive. 
The Applicant argues that in regard to claims 1 and 15 that the combination of Ching, Giles, and Song prior art, does not teach the limitation of “a uniformly doped conducting channel region of an n-type or p-type dopant,
wherein gate stack including the metal doping layer provides at least two threshold voltages for the apparatus, the apparatus being a single transistor having a single gate structure with the at least two threshold voltages.”

 a uniformly doped conducting channel region (338/438) of an n-type or p-type dopant (note: Ching teaches an NMOS region 300 and a PMOS region 400 with the  source/drain features 254 doped with boron to form PMOS and the source/drain features 254 doped phosphorous to form NMOS; therefore, the Ching conducting channel region (338/438) necessarily have an opposite conductivity type to source/drain features 254 of PMOS transistor and the source/drain features 254 of NMOS transistor. Hence, The Ching NMOS region 300 and PMOS region 400 have a uniformly (note: the Ching conducting channel region (338/438) have a uniform doping concentration for the invention, unless the claimed invention explicitly disclose the ranges of uniformity) doped conducting channel region (338/438)) (see Ching, Figs.15A-15B as shown below, ¶ [0045]- ¶ [0047], and ¶ [0036]- ¶ [0037]); and
In addition, before effective filing date of the claimed invention the disclosed conducting channel region were known to uniformly or nonuniformly doped with an n-type or p-type dopant in order to provide particular electrical performance characteristics for n-type or p-type semiconductor device.
For support see Giles, which teaches wherein a uniformly doped conducting channel region (1144/1184) of an n-type or p-type dopant (see Giles, Fig.11 and ¶ [0055]).

The modification of Ching is silent upon explicitly disclosing wherein an adjustment oxide layer deposited directly on the metal doping layer, wherein gate stack including the metal doping layer provides at least two threshold voltages for the apparatus, the apparatus being a single transistor having a single gate structure with the at least two threshold voltages.
Before effective filing date of the claimed invention the disclosed metal doping layer to be deposited directly on the doped substrate and an adjustment oxide layer to be deposited directly on the metal doping layer in order to obtain a semiconductor device with improved electric characteristics.
For support see Song, which teaches wherein an adjustment oxide layer (133) deposited directly on the metal doping layer (113/123), wherein gate stack including the metal doping layer (113/123) provides at least two threshold voltages for the apparatus, the apparatus being a single transistor having a single gate structure (GE2) with the at least two threshold voltages (note: the number the threshold voltage is depend on the amount of metal diffusion into metal doping layers 113/123 to form a dipole, which is depend on the temperature of thermal treatment process. when the temperature of thermal treatment process changed, the amount of metal diffusion will change. at the same time the threshold voltage also changed. Therefore, ordinary skill in the art can obtain the desired number of threshold voltage by changing the temperature of thermal treatment process) (see Song, Fig.1 as shown below, ¶ [0050]- ¶ [0051], ¶ [0108]- ¶ [0110], and ¶ [0129]). 
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to replace the Ching gate stack structure (362/364/348/462/464/466) with Song gate stack structure (GS2) known to lead to obtain an n-type or a p-type semiconductor device with improved electric characteristics, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Ching, Giles, and Song prior art reference does meet all the limitation in claims 1 and 15.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “a gate stack surrounding all sides of the conducting channel region, 
wherein gate stack including the metal doping layer provides at least two threshold voltages for the apparatus, the apparatus being a single transistor having a single gate structure with the at least two threshold voltages” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant application under examination discloses the apparatus being a plurality of transistors having a plurality of gate structure having a gate stack surrounding all sides of the conducting channel region as shown in Figs.1-2 and 4-7. The instant application under examination does not disclose or suggest/demonstrate the apparatus being a single transistor having a single gate structure having a gate stack surrounding all sides of the conducting channel region.
Claims 2-14 are rejected as depending from rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (U.S. 2015/0035071 A1, hereinafter refer to Ching) in view of Giles et al. (U.S. 2014/0151814 A1, hereinafter refer to Giles), Song et al. (U.S. 2017/0005175 A1, hereinafter refer to Song), and Xu et al. (U.S. 2016/0247893 A1, hereinafter refer to Xu). 
Regarding Claim 1: Ching discloses an apparatus (see Ching, Figs.15A-15B as shown below and ¶ [0016]), comprising: 

    PNG
    media_image1.png
    351
    757
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    328
    559
    media_image2.png
    Greyscale

a uniformly doped conducting channel region (338/438) of an n-type or p-type dopant (note: Ching teaches an NMOS region 300 and a PMOS region 400 with the  source/drain features 254 doped with boron to form PMOS and the source/drain features 254 doped phosphorous to form NMOS; therefore, the Ching conducting channel region (338/438) necessarily have an opposite conductivity type to source/drain features 254 of PMOS transistor and the source/drain features 254 of NMOS transistor. Hence, The Ching NMOS region 300 and PMOS region 400 have a uniformly (note: the Ching conducting channel region (338/438) have a uniform doping concentration for the invention, unless the claimed invention explicitly disclose the ranges of uniformity) doped conducting channel region (338/438)) (see Ching, Figs.15A-15B as shown above, ¶ [0045]- ¶ [0047], and ¶ [0036]- ¶ [0037]); and
a gate stack (362/364/348/462/464/466) surrounding all sides of the conducting channel region (338/438) (see Ching, Figs.15A-15B as shown above), wherein the gate stack (362/364/348/462/464/466) comprises:
a doped substrate (212) (see Ching, Figs.15A-15B as shown above and ¶ [0018]- ¶ [0019]).
In addition, before effective filing date of the claimed invention the disclosed conducting channel region were known to uniformly or nonuniformly doped with an n-type or p-type dopant in order to provide particular electrical performance characteristics for n-type or p-type semiconductor device.
For support see Giles, which teaches wherein a uniformly doped conducting channel region (1144/1184) of an n-type or p-type dopant (see Giles, Fig.11 and ¶ [0055]).

The modification of Ching is silent upon explicitly disclosing wherein a metal doping layer deposited directly on the doped substrate, wherein the metal doping layer is formed from a dipole; and
an adjustment oxide layer deposited directly on the metal doping layer, wherein gate stack including the metal doping layer provides at least two threshold voltages for the apparatus.
Before effective filing date of the claimed invention the disclosed metal doping layer to be deposited directly on the doped substrate and an adjustment oxide layer to be deposited directly on the metal doping layer in order to obtain a semiconductor device with improved electric characteristics.
For support see Song, which teaches wherein the gate stack comprises: wherein a metal doping layer (113/123, doped by diffusion of lanthanum or aluminum) deposited directly on the doped substrate (100), wherein the metal doping layer (113/123, doped by diffusion of lanthanum or aluminum) is formed from a dipole (114) (note: for additional support see Xu, Fig.2B, ¶ [0004], ¶ [0078], and ¶ [0095], which teaches dipole layer 224 formed by using an annealing process of transforming the high-k layer and the interface layer into the dipole layer 224 directly on the doped substrate 220) (see Song, Fig.1 as shown below, ¶ [0050]- ¶ [0051], ¶ [0108]- ¶ [0109], and ¶ [0129]); and
an adjustment oxide layer (133) deposited directly on the metal doping layer (113/123), wherein gate stack including the metal doping layer (113/123) provides at least two threshold voltages for the apparatus, the apparatus being a single transistor having a single gate structure (GE2) with the at least two threshold voltages (note: the number the threshold voltage is depend on the amount of metal diffusion into metal doping layers 113/123 to form a dipole, which is depend on the temperature of thermal treatment process. when the temperature of thermal treatment process changed, the amount of metal diffusion will change. at the same time the threshold voltage also changed. Therefore, ordinary skill in the art can obtain the desired number of threshold voltage by changing the temperature of thermal treatment process) (see Song, Fig.1 as shown below, ¶ [0050]- ¶ [0051], ¶ [0108]- ¶ [0110], and ¶ [0129]). 

    PNG
    media_image3.png
    386
    533
    media_image3.png
    Greyscale

Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to replace the Ching gate stack structure (362/364/348/462/464/466) with Song gate stack structure (GS2) known to lead to obtain an n-type or a p-type semiconductor device with improved electric characteristics, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
Regarding Claim 2: Ching as modified teaches an apparatus as set forth in claim 1 as above. The combination of Ching, Giles, and Song further teaches wherein the apparatus is an n-type field effect transistor (NMOS/348) (see Ching, Figs.15A-15B as shown above and ¶ [0044] and see Song, Fig.1 as shown above and ¶ [0050]).
Regarding Claim 3: Ching as modified teaches an apparatus as set forth in claim 2 as above. The combination of Ching, Giles, and Song further teaches wherein 210) comprises silicon (see Ching, Figs.15A-15B as shown above and ¶ [0017]).
Regarding Claim 4: Ching as modified teaches an apparatus as set forth in claim 3 as above. The combination of Ching, Giles, and Song further teaches wherein the metal doping layer (113/123) comprises at least one of: lanthanum, ytterbium, magnesium, an oxide of lanthanum, an oxide of ytterbium, and an oxide of magnesium (see Song, Fig.1 as shown above, ¶ [0050]- ¶ [0051], ¶ [0108]- ¶ [0109], and ¶ [0129]).
Regarding Claim 5: Ching as modified teaches an apparatus as applied to claim 3 above. The combination of Ching, Giles, and Song further teaches wherein a layer of a first barrier metal (143) deposited directly on the adjustment oxide layer (133) (see Song, Fig.1 as shown above);
a layer of an n-type field effect transistor work function metal (153) deposited directly on the layer of the first barrier metal (143) (see Song, Fig.1 as shown above, ¶ [0050], and ¶ [0076]); and
a layer of a second barrier metal (163) deposited directly on the layer of the n-type field effect transistor work function metal (153) (see Song, Fig.1 as shown above).
Regarding Claim 6: Ching as modified teaches an apparatus as set forth in claim 1 as above. The combination of Ching, Giles, and Song further teaches wherein the uniformly doped conducting channel region (234/338) is formed of silicon (see Ching, Figs.15A-15B as shown above, ¶ [0024], ¶ [0037], and ¶ [0045]- ¶ [0047]).
Regarding Claim 8: Ching as modified teaches an apparatus as set forth in claim 1 as above. The combination of Ching, Giles, and Song further teaches wherein PMOS) (see Ching, Figs.15A-15B as shown above and ¶ [0036] and see Song, Fig.1 as shown above and ¶ [0050]).
Regarding Claim 9: Ching as modified teaches an apparatus as set forth in claim 1 as above. The combination of Ching, Giles, and Song further teaches wherein the uniformly doped conducting channel region (232/438) is formed of silicon germanium (see Ching, Figs.15A-15B as shown above, ¶ [0024], ¶ [0037], and ¶ [0045]- ¶ [0047]).
Regarding Claim 10: Ching as modified teaches an apparatus as set forth in claim 8 as above. The combination of Ching, Giles, and Song further teaches wherein the substrate (210) comprises silicon germanium (see Ching, Figs.15A-15B as shown above, ¶ [0017], and ¶ [0024]). 
Regarding Claim 12: Ching as modified teaches an apparatus as set forth in claim 1 as above. The combination of Ching, Giles, and Song further teaches wherein the gate stack (462/464/466) directly contacts the conducting channel region (338/438) (see Ching, Figs.15A-15B as shown above).
Regarding Claim 15: Ching discloses an apparatus (see Ching, Figs.15A-15B as shown above and ¶ [0016]), comprising: 
an n-type field effect transistor (348) (see Ching, Figs.15A-15B as shown above and ¶ [0044]), comprising:
a first uniformly doped conducting channel region (338) of a p-type dopant (note: Ching teaches an NMOS region 300 with the source/drain features 254 doped phosphorous to form NMOS; therefore, the Ching conducting channel region (338) necessarily have an opposite conductivity type to source/drain features 254 of the source/drain features 254 of NMOS transistor. Hence, The Ching NMOS region 300 have a uniformly (note: the Ching conducting channel region (338) have a uniform doping concentration for the invention, unless the claimed invention explicitly disclose the ranges of uniformity) doped conducting channel region (338)) (see Ching, Figs.15A-15B as shown above, ¶ [0045]- ¶ [0047], and ¶ [0036]- ¶ [0037]); and
a first gate stack (362/364/366) surrounding all sides of the first conducting channel region (338) (see Ching, Figs.15A-15B as shown above), wherein the first gate stack (362/364/366) comprises:
a first doped substrate (212) (see Ching, Figs.15A-15B as shown above and ¶ [0019]);
a p-type field effect transistor (448) (see Ching, Figs.15A-15B as shown above and ¶ [0039]), comprising:
a second uniformly doped conducting channel region (438) (note: Ching teaches a PMOS region 400 with the  source/drain features 254 doped with boron to form PMOS; therefore, the Ching conducting channel region (438) necessarily have an opposite conductivity type to source/drain features 254 of PMOS transistor. Hence, The Ching PMOS region 400 have a uniformly (note: the Ching conducting channel region (438) have a uniform doping concentration for the invention, unless the claimed invention explicitly disclose the ranges of uniformity) doped conducting channel region (438)) (see Ching, Figs.15A-15B as shown above, ¶ [0045]- ¶ [0047], and ¶ [0036]- ¶ [0037]); and
462/464/466) surrounding all sides of the second conducting channel region (438) (see Ching, Figs.15A-15B as shown above), wherein the second gate stack (462/464/466) comprises: 
a second doped substrate (212) (see Ching, Figs.15A-15B as shown above and ¶ [0019]).
In addition, before effective filing date of the claimed invention the disclosed conducting channel region were known to uniformly or nonuniformly doped with an n-type or p-type dopant in order to provide particular electrical performance characteristics for n-type or p-type semiconductor device.
For support see Giles, which teaches wherein a uniformly doped conducting channel region (1144/1184) of an n-type or p-type dopant (see Giles, Fig.11 and ¶ [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ching and Giles to enable the first and the second conducting channel region to uniformly or nonuniformly doped with an n-type or p-type dopant as taught by Giles in order to provide particular electrical performance characteristics for n-type or p-type semiconductor device (see Giles, Fig.11 and ¶ [0055]). 
The modification of Ching is silent upon explicitly disclosing wherein the first gate stack comprises:
a first metal doping layer deposited directly on the first doped substrate, wherein the first metal doping layer is formed from a dipole; and

wherein the second gate stack comprises:
a second metal doping layer deposited directly on the second doped substrate, wherein the second metal doping layer is formed from a dipole; and 
a second adjustment oxide layer deposited directly on the second metal doping layer, wherein the apparatus has a plurality of threshold voltages including at least two different n-type threshold voltages for the n-type field effect transistor and at least two different p-type threshold voltages for the p-type field effect transistor.
Before effective filing date of the claimed invention the disclosed metal doping layer to be deposited directly on the doped substrate and an adjustment oxide layer to be deposited directly on the metal doping layer in order to obtain a semiconductor device with improved electric characteristics.
For support see Song, which teaches wherein the gate stack comprises: wherein a metal doping layer (113/123, doped by diffusion of lanthanum or aluminum) deposited directly on the doped substrate (100), wherein the metal doping layer (113/123, doped by diffusion of lanthanum or aluminum) is formed from a dipole (114) (note: for additional support see Xu, Fig.2B, ¶ [0004], ¶ [0078], and ¶ [0095], which teaches dipole layer 224 formed by using an annealing process of transforming the high-k layer and the interface layer into the dipole layer 224 directly on the doped substrate 220) (see Song, Fig.1 as shown above, ¶ [0050]- ¶ [0051], ¶ [0108]- ¶ [0109], and ¶ [0129]); and 
133) deposited directly on the metal doping layer (113/123) (Note: Song teaches TR2 is either n-type or p-type transistor. Therefore, ordinary skill in the art would recognize that the first gate stack of n-type transistor to include the first metal doped layer (113/123) and the first adjustment oxide layer (133), and the second gate stack for p-type transistor to include the second metal doped layer (113/123) and the second adjustment oxide layer (133)), wherein the apparatus has a plurality of threshold voltages including at least two different n-type threshold voltages for the n-type field effect transistor and at least two different p-type threshold voltages for the p-type field effect transistor (note: the number the threshold voltage is depend on the amount of metal diffusion into metal doping layers 113/123 to form a dipole, which is depend on the temperature of thermal treatment process. when the temperature of thermal treatment process changed, the amount of metal diffusion will change. at the same time the threshold voltage also changed. Therefore, ordinary skill in the art can obtain the desired number of threshold voltage by changing the temperature of thermal treatment process) (see Song, Fig.1 as shown above, ¶ [0050]- ¶ [0051], ¶ [0108]- ¶ [0109], and ¶ [0129]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to replace the Ching gate stack structure (362/364/348/462/464/466) with Song gate stack structure (GS2
Regarding Claim 17: Ching as modified teaches an apparatus as set forth in claim 15 as above. The combination of Ching, Giles, and Song further teaches wherein the first gate stack (362/364/366) directly contacts the first conducting channel region (338) and the second gate stack (462/464/466) directly contacts the second conducting channel region (438) (see Ching, Figs.15A-15B as shown above).
Regarding Claim 19: Ching as modified teaches an apparatus as set forth in claim 15 as above. The combination of Ching, Giles, and Song further teaches wherein the first metal doping layer (113/123) comprises at least one of: lanthanum, ytterbium, magnesium, an oxide of lanthanum, an oxide of ytterbium, and an oxide of magnesium (see Song, Fig.1 as shown above, ¶ [0050]- ¶ [0051], ¶ [0108]- ¶ [0109], and ¶ [0129]).
Regarding Claim 20: Ching as modified teaches an apparatus as set forth in claim 15 as above. The combination of Ching, Giles, and Song further teaches a layer of a first barrier metal (143) deposited directly on the first adjustment oxide layer (133) (see Song, Fig.1 as shown above); 
a layer of a p-type field effect transistor work function metal (153) deposited directly on the layer of the first barrier metal (143) (see Song, Fig.1 as shown above, ¶ [0050], and ¶ [0076]); and
a layer of a second barrier metal (163) deposited directly on the layer of the p-type field effect transistor work function metal (153) (see Song, Fig.1 as shown above).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (U.S. 2015/0035071 A1, hereinafter refer to Ching), Giles et al. (U.S. 2014/0151814 A1, hereinafter refer to Giles), Song et al. (U.S. 2017/0005175 A1, hereinafter refer to Song), and Xu et al. (U.S. 2016/0247893 A1, hereinafter refer to Xu) as applied to claim 1 above, and further in view of Brask et al. (U.S. 2006/0071275 A1, hereinafter refer to Brask). 
Regarding Claim 6: Ching as modified teaches an apparatus as applied to claim 1 above. The combination of Ching, Giles, and Song is silent upon explicitly disclosing wherein the uniformly doped conducting channel region is formed of silicon.
Before effective filing date of the claimed invention the disclosed uniformly doped conducting channel region were known to be formed of silicon in order to provide particular electrical performance characteristics.
For support see Brask, which teaches wherein the uniformly doped conducting channel region (344/384) is formed of silicon (see Brask, ¶ [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ching, Giles, Song, and Brask to enable the uniformly doped conducting channel region (344/384) to be formed of silicon as taught by Brask in order to provide particular electrical performance characteristics (see Brask, ¶ [0032]). 
Regarding Claim 7: Ching as modified teaches an apparatus as set forth in claim 6 as above. The combination of Ching, Giles, Song, and Brask further teaches wherein the silicon is n-doped (see Ching, Figs.15A-15B as shown above, ¶ [0019], and ¶ [0030] and see Brask, ¶ [0032]). 
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (U.S. 2015/0035071 A1, hereinafter refer to Ching), Giles et al. (U.S. 2014/0151814 A1, hereinafter refer to Giles), Song et al. (U.S. 2017/0005175 A1, hereinafter refer to Song), and Xu et al. (U.S. 2016/0247893 A1, hereinafter refer to Xu) as applied to claim 8 above, and further in view of Chen (CN 103426764 A, hereinafter refer to Chen).
CN-103426764-A (hereinafter refer to Chen ‘764) is relied upon solely for the English language translation of CN 103426764 A.
Regarding Claim 9: Ching as modified teaches an apparatus as applied to claim 8 above. The modification of Ching is silent upon explicitly disclosing wherein the uniformly doped conducting channel region is formed of silicon germanium 
Before effective filing date of the claimed invention the disclosed material were known in order to reduce leakage current of the multi-layer full-surrounding gate nanowire transistor or suspended semiconductor transistor and improve the stability of bias temperature, improving the performance of the transistor.
For support see Chen, which teaches wherein the doped conducting channel region (111) is formed of silicon germanium (see Chen ‘764, Figs.2-7, ¶ [0011], and ¶ [0080] and see Rachmady, Fig.1B, ¶ [0021], and ¶ [0030]).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ching, Giles, Song and Chen to enable the known silicon germanium nanowire channel as taught by Chen in order to reduce leakage current of the multi-layer full-surrounding gate nanowire transistor or suspended semiconductor transistor and improve the stability of bias temperature, improving the performance of the transistor, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for reduceing leakage current of the multi-layer full-surrounding gate nanowire transistor or suspended semiconductor transistor and In re Leshin, 125 USPQ 416. 
The combination of Ching, Giles, Song and Chen is silent upon explicitly disclosing the silicon germanium doped conducting channel region is uniformly doped; however, the combination of Ching, Giles, Song and Chen teaches doped conducting channel region (111) formed of silicon germanium as taught by Chen above and a method of forming a uniformly doped conducting channel region as taught by Giles as shown above. 
Hence, practicing the Ching, Giles, Song and Chen to enable doped conducting channel region (111) formed of silicon germanium as taught by Chen above and forming uniformly doped conducting channel region as taught by Giles as shown above necessary results uniformly doped conducting channel region formed of silicon germanium as know specified in claim 9.
Regarding Claim 11: Ching as modified teaches an apparatus as set forth in claim 9 as above. The modification of Chen further teaches wherein the silicon germanium is p-doped (boron doped) (see Chen ‘764, Figs.2-7, ¶ [0011], and ¶ [0080]).
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (U.S. 2015/0035071 A1, hereinafter refer to Ching), Giles et al. (U.S. 2014/0151814 A1, hereinafter refer to Giles), Song et al. (U.S. 2017/0005175 A1, hereinafter refer to Song), and Xu et al. (U.S. 2016/0247893 A1, hereinafter refer to Xu) as applied to claims 1 and 15 above, and further in view of Chung et al. (U.S. 2018/0130905 A1, hereinafter refer to Chung).
Regarding Claims 13 and 18: Ching as modified teaches an apparatus as applied to claims 1 and 15 above. The modification of Ching is silent upon explicitly disclosing wherein the gate stack has a plurality of threshold voltages that comprise up to eight threshold voltages (as claimed in claim 13);
wherein the apparatus has a plurality of threshold voltages that comprise up to eight n-type threshold voltages and up to eight p-type threshold voltages (as claimed in claim 18).
Before effective filing date of the claimed invention the disclosed plural gate stack were known to include a plurality of threshold voltages adjusting layer in order to improve the operating characteristics of the semiconductor device.
For support see Chung, which teaches wherein the gate stack has a plurality of threshold voltages that comprise up to eight threshold voltages (note: Chung teaches each of the first interfacial function film 131a and the first barrier function film 131b is shown as a pair (which is four) in the drawings, in some embodiments, each of the first interfacial function film 131a and the first barrier function film 131b may be more than two (which is more than four)) (see Chung, Figs.2, 4, and 9, ¶ [0005], ¶ [0080], ¶ [0087], ¶ [0118], ¶ [0156]- ¶ [0157]) (as claimed in claim 13);
wherein the apparatus has a plurality of threshold voltages that comprise up to eight n-type threshold voltages and up to eight p-type threshold voltages (note: Chung teaches each of the first interfacial function film 131a and the first barrier function film 131b is shown as a pair (which is four) in the drawings, in some embodiments, each of the first interfacial function film 131a and the first barrier function film 131b may be more than two (which is more than four)) (see Chung, Figs.2, 4, and 9, ¶ [0005], ¶ [0080], ¶ [0087], ¶ [0118], ¶ [0156]- ¶ [0157]) (as claimed in claim 18).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ching, Giles, Song, and Chung to enable gate stack to include more than four threshold voltages adjusting layers as taught by Chung in order to improve the operating characteristics of the semiconductor device.
The combination of Ching, Giles, Song, and Chung is silent upon explicitly disclose the gate stack to include eight threshold voltages adjusting layers; however, the combination of Ching, Giles, Song, and Chung teaches gate stack to include more than four threshold voltages adjusting layers. Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the number of the threshold voltages adjusting layer through routine experimentation and optimization for improving the operating characteristics of the semiconductor device because the number of the threshold voltages adjusting layer is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (U.S. 2015/0035071 A1, hereinafter refer to Ching), Giles et al. (U.S. 2014/0151814 A1, hereinafter refer to Giles), Song et al. (U.S. 2017/0005175 A1, hereinafter refer to Song), and Xu et al. (U.S. 2016/0247893 A1, hereinafter refer to Xu) as applied to claims 1 and 15 above, and further in view of Zhu (U.S. 2020/0027897 A1, hereinafter refer to Zhu). 
Regarding Claims 14 and 16: Ching as modified teaches an apparatus as applied to claims 1 and 15 above. The modification of Ching further teaches wherein the conducting channel region (338/438) comprises a plurality of conducting channels (see Ching, Figs.15A-15B as shown above) (as claimed in claim 14);
wherein the first conducting channel region (338) comprises a plurality of silicon channels (see Ching, Figs.15A-15B as shown above, ¶ [0045]- ¶ [0047], and ¶ [0036]- ¶ [0037]) (as claimed in claim 16); however, the modification of Ching is silent upon explicitly disclosing wherein at least some conducting channels of the plurality of conducting channels are epitaxially grown and doped in situ (as claimed in claim 14);
at least some channels of the plurality of silicon channels are n-doped in situ (as claimed in claim 16).
Before effective filing date of the claimed invention the disclosed conducting channels of the plurality of conducting channels were known to epitaxially grown and doped in situ in order to adjust a threshold voltage (Vt) of the respective devices.
For support see Zhu, which teaches wherein at least some conducting channels (1005/1009) of the plurality of conducting channels are epitaxially grown and doped in situ (see Zhu, Fig.16, ¶ [0036], and ¶ [0038]) (as claimed in claim 14);
at least some channels (1005/1009) of the plurality of silicon channels are n-doped in situ (see Zhu, Fig.16, ¶ [0036], and ¶ [0038]) (as claimed in claim 16).
1005/1009) of the plurality of silicon channels and n-doped in situ as taught by Zhu in order to adjust a threshold voltage (Vt) of the respective devices (see Zhu, Fig.16, ¶ [0036], and ¶ [0038]).
Note: patentability of a product does not depend on its method of production.
Conclusion
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BITEW A DINKE/Primary Examiner, Art Unit 2896